Citation Nr: 0840321	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right hand 
gunshot wound (GSW) (now claimed as loss of middle finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who had recognized active service 
from April 1943 to March 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Manila RO.  In January 2008, the 
case was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had also initiated an appeal of the denial of 
service connection for bilateral hearing loss.  A June 2008 
rating decision granted such benefit.


FINDINGS OF FACT

1. An unappealed June 1973 rating decision denied service 
connection for residuals of a right hand GSW, finding that 
such disability was not incurred during the veteran's 
service.  

2. Evidence received since the June 1973 rating decision does 
not tend to show that the veteran sustained a right hand GSW 
during active service; does not relate to the unestablished 
fact necessary to substantiate the claim of service 
connection for residuals of a  right hand GSW (loss of middle 
finger); and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for residuals of a right hand GSW 
(claimed as loss of middle finger) may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A June 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In addition, an April 2008 letter 
instructed him that new and material evidence was required to 
reopen the claim; explained what new and material evidence 
meant; outlined what evidence was needed to substantiate the 
claim; and specifically advised him that for evidence to be 
considered new and material, it would have to be medical 
evidence linking his claimed condition to his military 
service.  These notices complied substantially with the 
notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and the claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See July 2008 
Supplement Statement of the Case.  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred during the process.  It is not alleged otherwise.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.

The veteran's service treatment records (STRs) were 
previously associated with his claims file; pertinent 
treatment records have been secured.  He has not identified 
any pertinent evidence that remains outstanding.  Notably, 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach unless a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A June 1973 rating decision denied the veteran's original 
claim of service connection for residuals of a right hand 
gunshot wound essentially because there was no evidence of a 
GSW or other right hand injury in service.  See Analysis June 
1, 1973 rating decision.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Evidence of record in June 1973 consisted of the veteran's 
claim that he sustained a right hand GSW in October 1944, and 
STRs which showed that on May 1945 physical examination, the 
veteran had no physical defects and was found fit for 
service.  In an "Affidavit for Philippine Army Personnel" 
(PA AGO Form 23), signed by the veteran and notarized in 
March 1946, he indicated that he had not incurred any wounds 
or illnesses in service.  He also submitted another, undated, 
PA AGO Form 23 indicating that he sustained a right hand GSW 
in September 1944, and that one of his fingers was cut.  [It 
was noted in the June 1973 rating decision that the 
authenticity of the undated PA AGO Form 23 had not been 
verified.]

Evidence received since the June 1973 rating decision 
consists of January 2004 to April 2008 VA outpatient 
treatment records showing that in March 2004, the veteran 
reported that during his military service as a Philippine 
Scout, he and his colleagues were fixing a truck when the 
hood fell and slammed his right middle finger, causing it to 
become gangrenous and requiring amputation.  On physical 
examination, his amputated right middle finger was well-
healed with no infection.  In September 2004, it is noted 
that, by the veteran's history, his amputated right middle 
finger was incurred during World War II.  He also complained 
of having some difficulty using utensils, glasses, and 
opening items because of flexion deformity on his right 4th 
finger at the distal interphalangeal (DIP) joint.  He 
reported that this injury was sustained during World War II 
when a bullet grazed the DIP joint during battle.  

As the claim was previously denied because there was no 
evidence of a GSW or other right hand injury in service, for 
evidence received to be new and material, it must relate to 
this unestablished fact, i.e., it must tend to show that the 
veteran sustained a right hand GSW or other injury in 
service.

Evidence received since June 1973 is new to the extent it was 
not previously of record; however, it is not material as it 
does not tend to show that the veteran sustained a right hand 
GSW or other injury in service.  He contends in his February 
2006 VA Form 9, substantive appeal, that VA outpatient 
treatment records show that a VA physician has certified that 
he lost his middle finger as a result of service.  However, 
his account of a right hand injury in service does not gain 
in probative value by virtue of being repeated by a physician 
who otherwise has no knowledge of the history in the matter.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  

In summary, none of the additional evidence received since 
the June 1973 rating decision tends to show the veteran 
sustained a right hand GSW or other right hand injury in 
service; thus, none addresses the unestablished fact 
necessary to substantiate the  claim of service connection 
for residuals of a right hand GSW (claimed as loss of middle 
finger).  Accordingly, the additional evidence received since 
the final June 1973 rating decision does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim of service connection for 
residuals of a right hand GSW (claimed as loss of middle 
finger) may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right hand GSW (claimed as loss of middle 
finger) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


